         Case 1:18-cr-00032-DLF Document 267 Filed 12/03/19 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

    UNITED STATES OF AMERICA

               v.
                                            Crim. No. 18-CR-32-2 (DLF)
    CONCORD MANAGEMENT AND
    CONSULTING LLC,

               Defendant.


        GOVERNMENT’S MOTION FOR EARLY RETURN TRIAL SUBPOENA


        The United States of America, by and through undersigned counsel, respectfully requests

that the Court approve a subpoena to defendant Concord Management and Consulting LLC

requesting the production of certain records on or before January 13, 2020. 1 A proposed

addendum to the subpoena describing the record requests is attached to this motion. In support

of its position, the government states as follows.

        Federal Rule of Criminal Procedure 17(c) states that a trial subpoena “may order” the

production of “any books, papers, documents, data, or other objects the subpoena designates.”

The Rule further provides that the Court “may direct” the production of the designated items “in

court before trial.” This Rule leaves advance production of a response to a document subpoena

“to the court’s discretion.” United States v. Binh Tango Vo, 78 F. Supp. 3d 171, 178 (D.D.C.

2015) (quoting United States v. Noriega, 764 F. Supp. 1480, 1493 (S.D. Fla. 1991)). A party

seeking an early-return trial subpoena must show “(1) relevancy; (2) admissibility; [and] (3)

specificity.” Id. (quoting United States v. Nixon, 418 U.S. 683, 700 (1974)).


1
  The government’s exhibit list is due on January 6, 2020. If the Court grants this motion, the
government will supplement its exhibit list with any documents from the subpoena production
that the government intends to use at trial on or before January 27, 2020.
                                                 1
         Case 1:18-cr-00032-DLF Document 267 Filed 12/03/19 Page 2 of 4



       The first prong of this test, relevancy, “requires the Court to assess whether the

documents sought have ‘any tendency to make the existence of any fact that is of consequence to

the determination of the action more probable or less probable than it would be without the

evidence.’” United States v. Libby, 432 F. Supp. 2d 26, 31 (D.D.C. 2006) (quoting Fed. R. Evid.

401). The second prong of the test, admissibility, “is largely governed by the Federal Rules of

Evidence.” Id. Because “it will often be difficult at the pretrial stage to determine with precision

the admissibility of certain documents,” the first two prongs of the test are satisfied so long as the

documents sought are “arguably relevant and admissible under the Rules of Evidence.” Id.

       The documents sought by the proposed trial subpoena to Concord are relevant. Evidence

is relevant if “it has any tendency to make a fact more or less probable than it would be without

the evidence” and “the fact is of consequence in determining the action.” Fed. R. Evid. 401; see

also Old Chief v. United States, 519 U.S. 172, 178-79 (1997) (evidence is relevant if it is “a step

on one evidentiary route” to establishing an element of an offense). The requested documents

concern the corporate structure of Concord, payments from Concord to co-defendant Internet

Research Agency and subsidiary organizations, and communications between Concord

employees and Internet Research Agency employees. These categories directly relate to the

allegations in the Superseding Indictment. Moreover, the documents would be admissible at

trial, as they would constitute admissions of a party opponent and co-conspirator statements in

furtherance of the conspiracy.

       The third prong of the test, specificity, is satisfied “if there is a ‘sufficient likelihood,’

demonstrated through rational inferences, that the documents being sought contain relevant and

admissible evidence.” Id. The Rule does not require “exquisite specificity,” United States v.

Poindexter, 727 F. Supp. 1501, 1510 (D.D.C. 1989); rather, the moving party must merely



                                                   2
         Case 1:18-cr-00032-DLF Document 267 Filed 12/03/19 Page 3 of 4



“reasonably specify the information contained or believed to be contained in the documents

sought,” Libby, 432 F. Supp. 2d at 31 (quoting Noriega, 764 F. Supp. at 1493). The specificity

requirement ensures that a trial subpoena “will not be used as a ‘fishing expedition to see what

may turn up.’” Id. at 32 (citation omitted). In addition, the specificity requirement is intended to

provide the subpoenaed party “with enough knowledge about what documents are being

requested so as to lodge any objections on relevancy or admissibility.” Id. (quoting United

States v. Anderson, 31 F. Supp. 2d 933, 945 (D. Kan. 1998)).

       The proposed trial subpoena is sufficiently specific. For each of the categories of

information set forth in the subpoena attachment, the government can “reasonably specify the

information…believed to be contained in the documents sought” based on information gathered

during the course of the investigation. Libby, 432 F. Supp. 2d at 31 (quoting Noriega, 764 F.

Supp. at 1493). Thus, documents gathered in the course of the investigation show that Concord

made payments to the Internet Research Agency or subsidiary organizations to fund the activities

described in the Superseding Indictment. Similarly, documents gathered in the investigation

show that Concord employees communicated by email with Internet Research Agency

employees and held scheduled meetings with Internet Research Agency employees.

Accordingly, the proposed trial subpoena is not a “fishing expedition,” id. at 32, but rather is

tailored to request specific categories of documents that are believed to exist based on

information gathered through other investigative means. Compare United States v. McCollom,

651 F. Supp. 1217, 1224 (N.D. Ill.) (upholding trial subpoena to defendant requesting relevant

financial records), aff’d, 815 F.2d 1087 (7th Cir. 1987).




                                                  3
         Case 1:18-cr-00032-DLF Document 267 Filed 12/03/19 Page 4 of 4



       Moreover, even though it is a defendant, Concord cannot avoid responding to a trial

subpoena requesting the production of records under the Fifth Amendment because corporations

have no privilege against self-incrimination. Braswell v. United States, 487 U.S. 99, 102 (1988).

       Finally, a trial subpoena with an early return date will facilitate the orderly progress of

trial by allowing the parties to litigate any issues of admissibility arising from the document

production before trial begins. See Bowman Dairy Co. v. United States, 314 U.S. 214, 219-20

(1951) (nothing that an early-return trial subpoena serves the function of expediting trial by

allowing for examination of the subpoenaed materials before trial begins).



                                      Respectfully submitted,


JOHN C. DEMERS                                                JESSIE K. LIU
Assistant Attorney General for National Security              United States Attorney

By: /s/                                                       By: /s/
Heather N. Alpino                                             Luke Jones
U.S. Department of Justice                                    Kathryn Rakoczy
National Security Division                                    Jonathan Kravis
950 Pennsylvania Ave. NW                                      555 Fourth Street NW
Washington, D.C. 20530                                        Washington, D.C. 20530
Telephone: (202) 514-2000                                     Telephone: (202) 252-6886




                                                 4
    Case 1:18-cr-00032-DLF Document 267-1 Filed 12/03/19 Page 1 of 1



TRIAL SUBPOENA TO CONCORD MANAGEMENT AND CONSULTING LLC
                                 ATTACHMENT A


1. All corporate registration documents for Concord Management and Consulting LLC.
2. Documents sufficient to identify the corporate officers of Concord Management and
   Consulting LLC from January 1, 2014 to February 1, 2018.
3. Documents sufficient to identify any Internet Protocol address used by Concord
   Management and Consulting LLC from January 1, 2014 to February 1, 2018.
4. For the time period from January 1, 2014 to February 1, 2018, records reflecting any
   payments from Concord Management and Consulting LLC to any of the following
   entities, either directly or via an intermediary or subsidiary organization: Internet
   Research Agency LLC, Neva News LLC, Commercial News Agency LLC, Internet
   Research LLC, Federal News Agency LLC, MediaSintez LLC, Glavset LLC, MixInfo
   LLC, Azimuth LLC, Novinfo LLC, Nation News LLC, Economy Today LLC.
5. For the time period from January 1, 2014 to February 1, 2018, records reflecting any
   payments made by Concord Management and Consulting LLC for goods or services
   provided to Internet Research Agency LLC, Neva News LLC, Commercial News Agency
   LLC, Internet Research LLC, Federal News Agency LLC, MediaSintez LLC, Glavset
   LLC, MixInfo LLC, Azimuth LLC, Novinfo LLC, Nation News LLC, Economy Today
   LLC.
6. Documents reflecting or relating to any meetings between any individual affiliated with
   the Internet Research Agency, including but not limited to Mikhail Burchik, and any
   individual affiliated with Concord Management and Consulting LLC, including but not
   limited to Yevgeniy Prigozhin.
7. All communications between any individual affiliated with the Internet Research Agency
   and any individual affiliated with Concord Management and Consulting LLC.
8. All communications between any individual affiliated with Concord Management and
   Consulting LLC and any of the following individuals: Mikhail Bystrov, Mikhail
   Burchik, Aleksandra Krylova, Anna Bogacheva, Sergey Polozov, Maria Bovda, Robert
   Bovda, Dzheykhun Aslanov, Vadim Podkopaev, Gleb Vasilchenko, Irina Kaverzina,
   Vladimir Venkov, and Elena Khusyaynova.
9. Calendar entries for Yevgeniy Prigozhin for the time period January 1, 2014 to February
   1, 2018.
